Title: From George Washington to Gouverneur Morris, 10 December 1780
From: Washington, George
To: Morris, Gouverneur


                        
                            Dear Sir,
                            New Windsor 10th Decr 1780
                        
                        Your letter of the 28th Ulto I met with on my way to these quarters, where I arrived on the 6th Instt. The
                            suggestions contained in it required no apology, as it gives me pleasure at all times to know the sentiments of others
                            upon matters of public utility—Those however which you have delivered relative to an enterprize against the enemy in New
                            York, exhibit strong evidence how little the World is acquainted with the circumstances, and strength of our Army.
                        A small second embarkation took place about the middle of last month—if another is
                            in contemplation to take effect at the reduction of our force (which I think exceedingly
                            probable) it is too much in embryo to form more than conjectural opinions of it at this time. But I will suppose it large and that not more than 6,000 regular Troops will be left behind—Where are the Men—where
                            are the Provisions—where are the Cloaths—the every thing necessary to warrant the attempt you propose, in an inclement
                            Season?
                        Our numbers, never equal to those of the enemy in New York—Our State lines, never half compleat in Men, but
                            perfectly so in every species of want, were diminished in the Field so soon as the Weather
                            began to grow cold—near 2,000 Men, on account of Cloaths which I had not to give, nor ought to have given, (supposing a
                            surplusage) to the levies, whose dismission was near at hand. And now to prevent the man who is
                            a permanent Soldier from starving, I am obliged, in place of calling in the aid of Militia, for new enterprizes, to
                            dismiss the levies on acct of the Provision.
                        Under this description of our circumstances (which is not high coloured)—and when to it, is added, that
                            instead of getting Lumber from Albany for building Barracks on York Island in the manner; & for the purposes you
                            mention, that we have neither money nor credit adequate to the purchase of a few boards for doors to our log Huts. When
                            every ounce of Forage that has been used all the latter part of the Campaign—and a good deal of the Provision, has been
                            taken at the point on the Bayonet—When we were from the Month of May to the month of September assembling Militia that
                            ought to have been in the Field by the middle of July, and then obliged to dismiss them for want of supplies—When we
                            cannot dispatch an Officer or a common Express upon the most urgent occasion for want of the means of support. and when I
                            further add, but this is a matter of trivial concern, because it is of a personal nature that I have not been able to
                            obtain a farthing of public money for the support of my Table for near two months, you can be at no loss, as I have before
                            observed, to discover the impracticability of executing the measure you suggested, even supposing the enemy’s numbers were
                            reduced to your standard, but which by the way, neither is, nor will be the case till the reduction of our Army takes
                            place—the period for which they know as well as we do, & will, I have little doubt, govern themselves accordingly.
                        An earnest desire however of closing the Campaign with some degree of eclat, led me to investigate the means,
                            most thoroughly, of doing it, & my wishes had so far got the better of my judgment, that I had actually made some
                            pretty considerable advances in the prosecution of a plan for this purpose when alas! I found the means inadequate to the
                            end, & that it was with difficulty I could remove the Army to its respective places of Cantonment, where it would
                            be well for the Troops if like Chamelions they cd live upon Air—or like the Bear suck their paws for sustenance during the
                            rigour of the approaching season. I am Dr Sir Yr Most Obedt Servt
                        
                            Go: Washington
                        
                    